Citation Nr: 0513157	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  97-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for residuals of a 
tumor of the left foot.

4.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1980 to January 
1981.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its previous remand of April 2003 has 
been accomplished to the extent possible.  The case is now 
ready for further appellate review.

The Board further notes that while the veteran requested 
another hearing before the Board in July 2004, he failed to 
report for a hearing at the Board in October 2004 without 
explanation.  The Board therefore finds that further inquiry 
with respect to this request is not necessary.  

Finally, the Board notes that although the issues on appeal 
originally included a claim for service connection for a 
respiratory disorder, an April 2004 rating decision granted 
service connection for asthma and assigned a 30 percent 
rating, and there is no indication that the veteran has 
expressed disagreement with this rating decision.  
Consequently, this issue is no longer a subject for current 
appellate consideration.


FINDINGS OF FACT

1.  A nervous disorder has not been related to active 
service.

2.  Neither athlete's foot nor any other skin disorder has 
been related to active service.

3.  Residuals of a tumor of the left foot are not related to 
active service.

4.  There are no current findings or diagnoses of sinus 
disorder that have been related to active service.


CONCLUSIONS OF LAW

1.  A nervous disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Neither athlete's foot nor any other skin disorder was 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Residuals of a tumor of the left foot were not incurred 
in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A sinus disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that the claims have now been 
sufficiently developed within the guidelines established by 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that appellant has been notified 
on numerous occasions of the need to provide medical evidence 
linking currently demonstrated disability to service.

First, the initial rating decision of June 1997 advised the 
veteran of the evidence necessary to support a claim for 
service connection and that the earliest record of any 
treatment for a growth on the left foot was dated in March 
1993, with a notation that the condition had been present for 
one year.  In addition, that rating decision noted that there 
was no evidence of any treatment for a psychiatric disorder 
during service and that there was no evidence of a nervous 
condition until many years post service without any 
indication that this condition was incurred or aggravated by 
service.  A July 1997 rating decision also advised the 
veteran of the evidence to establish service connection and 
that there was no evidence of a sinus disorder or athlete's 
foot during service, and no evidence linking any current 
diagnosis of such disability to service.

A July 1997 statement of the case reiterated that there was 
no evidence of any treatment for a psychiatric disorder 
during service and that there was no evidence of a nervous 
condition until many years post service without any 
indication that this condition was incurred or aggravated by 
service.  An October 1998 statement of the case also 
reiterated that that the evidence of record did not show 
treatment for athlete's foot, a sinus disorder, or a tumor of 
the left foot in service or link any such disorders to 
service, and an October 1998 supplemental statement of the 
case again noted that despite a March 1997 VA examiner's 
opinion that the veteran's psychological problems may have 
been somewhat exacerbated by his military experiences, there 
was still no evidence that linked a current psychiatric 
disability to service.  

A September 2000 statement of the case once again notes that 
the earliest record of any treatment for a growth on the left 
foot was dated in March 1993, with a notation that the 
condition had been present for one year, and that the claims 
for service connection for a sinus disorder and athlete's 
foot failed because there was no evidence of a current sinus 
and/or foot disorder that was linked by competent medical 
evidence to service.  

Thereafter, the appellant was advised in correspondence dated 
in July 2001 of the type of evidence needed to substantiate 
his claims, the type of evidence he would be expected to 
provide, and the evidence that would be provided on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
March 2002 supplemental statement of the case continued the 
denial of the veteran's claim for service connection for a 
nervous disorder, again noting that there was no evidence of 
a connection between any current nervous condition and 
service.

Thereafter, pursuant to a Board remand in April 2003, the 
veteran was again advised in July 2003 and February 2004 of 
the type of evidence needed to substantiate all of his 
claims, and the respective obligations of the veteran and the 
Department of Veterans Affairs (VA) in obtaining that 
evidence.  Id.  The remand also requested that the veteran be 
afforded with further medical examination to determine 
whether any claimed disabilities were found on examination 
and considered related to active service.  

Following its receipt of the results of examinations and 
other development conducted pursuant to the remand, the April 
2004 supplemental statement of the case advised the veteran 
that the evidence of record still did not show that any 
current nervous disorder, athlete's foot, residuals of a 
tumor of the left foot, or sinus disorder was related to 
active service.  While the Board recognizes that not all of 
the opinions requested by the Board were specifically 
addressed by the recent VA examiners, the findings provided 
by the examiners were sufficient to address the questions 
that were not specifically mentioned.  

Although the July 2001, July 2003, and February 2004 VCAA 
notice letters clearly came after the initial rating actions 
that denied the claimed disabilities, and did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as was demonstrated from the foregoing communications from 
the regional office (RO) and the Board, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his various claims.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative have indicated any intention 
to provide any medical opinion or treatment record to 
contradict any of the opinions or findings obtained in March 
and August 2004.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).

Service medical records do not reflect treatment for a 
nervous disorder, athlete's foot, a tumor of the left foot, 
or a sinus disorder.  Service personnel records from January 
1981 do reflect that it was proposed that the veteran be 
discharged at this time based on the finding that he was both 
physically and psychologically unfit for military service, 
without any indication that there had been a psychological 
evaluation or a diagnosis of psychiatric disability of any 
kind.  

VA treatment records from March 1981 reflect that the veteran 
complained of pain and swelling over the left maxillary area 
over the previous several weeks, and he expressed concern 
that this might be the result of a piece of glass that may 
have been left from an automobile accident in November 1980.  
X-rays did not reveal any evidence of fracture but did reveal 
clouding in the "right" maxillary sinus.  The diagnosis was 
sinusitis.

A VA treatment record from February 1982 indicates the 
veteran complained of a history of sinusitis with allergic 
rhinitis.  The assessment was rule out sinusitis with 
headache.  

A VA treatment record from October 1982 reflects that the 
veteran's complaints included an open sore on his foot 
resulting from a scratch, and a case of athlete's foot.  
Examination revealed that the left third toe was infected, 
and the wound was cleaned and dressed.  The diagnosis was 
rule out osteomyelitis of the left third toe.

A VA treatment record from April 1983 indicates that the 
veteran complained of a problem with his left foot, and that 
examination revealed swelling of the left foot with 
tenderness.  The assessment was gout.

A VA treatment record from August 1990 indicates that the 
veteran was evaluated for possible depression.  A VA 
treatment record from December 1990 reflects that the veteran 
complained of being nervous and depressed.  The diagnosis was 
depression.

VA treatment records from May 1991 reflect that the veteran 
complained of a rash on his feet for the previous three 
months and that a toenail was growing in.  Examination 
revealed scaling on the soles of the feet with thickening, 
and the impression was tinea pedis.  

VA treatment records from August 1991 indicate that the 
veteran's complaints included anxiety and nervousness.  

VA treatment records from October 1991 reflect a diagnosis of 
rhinitis.  X-rays of the paranasal sinuses were interpreted 
to reveal a retention cyst or polyp in the base of the right 
maxillary antrum.  The remaining sinuses were indicated to be 
clear.

Private emergency room records from November 1992 reflect 
that the veteran had been using sinus medication.  

VA treatment records from November 1992 indicate that the 
veteran complained that his feet were itching, and that 
examination revealed a 3 by 3 centimeter mass on the left 
heel.  In March 1993, the veteran complained of a growth on 
his left heel for the previous year that had gotten bigger.  
The impression was corn of the left heel.  The veteran 
indicated his interest in having the nodule surgically 
removed.  

A VA treatment record from May 1993 reflects that the veteran 
sought psychiatric assistance regarding problems he was 
having with a supervisor.  A VA treatment record from January 
1994 reflects that the veteran's complaints included 
epistaxis.

A VA treatment record from April 1995 reflects an Axis I 
diagnosis of alcohol abuse in partial remission, and an Axis 
II diagnosis of mixed personality disorder.

VA treatment records from November 1996 reflect that the 
veteran was evaluated at this time for itching of both feet 
and a soft tissue mass on the left heel.  Examination 
revealed a 5 centimeter nodular exophytic non-tender 
hyperkeratotic mass on the medial side of the left heel.  
There was also maceration and fissuring between the toes of 
both feet, and moccasin like scaly eruption on both feet.  
There was also onychodystrophy with nail plate thickening.  
The assessment was tinea pedis and onychomycosis.  In 
December 1996, the veteran underwent excision of the left 
heel mass.  Preliminary pathology at the time of discharge 
was significant for a lipoma, and there were also some 
elements of spindle cell tissue. 

VA mental disorders examination in March 1997 revealed that 
the veteran had not undergone psychological evaluation at the 
time of discharge from service.  The diagnosis at this time 
was dysthymia and schizopersonality.  It was the examiner's 
opinion that the experiences the veteran had in the military 
were probably somewhat similar to ones he had before and 
after the military but did not cause the veteran's disorders.  
The examiner did believe that his problems might have been 
somewhat exacerbated by these experiences.  

VA feet examination in March 1997 revealed that the veteran 
reported a history of a left foot tumor since 1981, gradually 
increasing in size until its excision in December 1996.  
Examination revealed a dry wound that approximated 1.4 by 2 
inches in size with tenderness on palpation around the edges 
and edema at the left ankle.  It was also noted that the 
veteran ambulated with a cane with an antalgic gait on the 
left.  The diagnosis was necrotic wound of the left heel 
secondary to tumor excision.  

March 1997 VA general medical examination of the nose and 
sinuses revealed negative findings.  A VA treatment record 
from October 1997 reflects that the veteran was treated for 
watery eyes and nasal drip.

At the veteran's personal hearing in May 1998, the veteran's 
mother testified that she noticed certain changes in her son 
following his return from the military (transcript (T.) at 
pp. 1-4).  The veteran first noted his athlete's foot just 
before he was discharged from service, and he first received 
treatment for his condition three months after discharge from 
service (T. at p. 7).  He also noted the tumor on his left 
foot just before he was getting ready to be separated from 
service (T. at p. 9).  When asked whether his sinus condition 
began in service, the veteran indicated that he noticed this 
when he got out of service and was examined at VA (T. at p. 
10).

VA treatment records from August 2001 note that the veteran 
had a past history that included schizophrenia.  Past 
surgical history included tumor of the left foot with 
probable lipoma.  

VA treatment records from June 2002 indicate that the 
veteran's anxiety had been helped by his medication, and that 
his sleeping was good and he was not depressed.

At the veteran's hearing before the Board in January 2003, 
the veteran denied that he had any nervous or psychiatric 
disorder prior to service (T. at p. 6).  He did not receive 
any in-service treatment for such a disorder, but was 
currently receiving treatment at the VA (T. at p. 6).  He 
first went to a psychiatrist in 1990 and there had been a 
diagnosis (T. at p. 7).  The veteran had never been 
hospitalized for this condition and a hospitalization had 
never been recommended (T. at p. 7).

March 2003 VA nose, sinus, larynx, and pharynx examination 
revealed the veteran's complaint of intermittent chronic 
nasal congestion since 1980.  It was also noted that the 
veteran suffered from chronic rhinitis.  Physical examination 
revealed no sinusitis.  The diagnosis was allergic/vasarotic 
rhinitis.

In July 2003, it was noted that the veteran requested renewal 
of medication for his anxiety relating to his 
responsibilities in his position as a maintenance worker.

August 2003 VA respiratory examination of the nose and throat 
was within normal limits.  

VA skin diseases examination in August 2003 revealed a 
history of fungal infection of the feet that reportedly 
developed in 1981.  There was also a history of lipoma of the 
left foot.  Examination revealed that the toenails were 
yellow, dystrophic and hyerkeratotic, the dorsum of the feet 
exhibited hyperkeratosis of the left foot, a 4 by 3 
centimeter depressed scar, and loss of subcutaneous tissue.  
The diagnosis was history of onychomycosis and tinea pedis.

August 2003 VA scars examination revealed a 4 by 3 centimeter 
depressed scar of the left mid foot.  The diagnosis was scar.

August 2003 VA mental disorders examination revealed that the 
examiner's purpose was to evaluate the veteran to determine 
the nature and etiology of all psychiatric disability.  It 
was also noted that the veteran's last relevant examination 
was with Dr. R. in 1997, who diagnosed dysthymia and schizoid 
personality.  The veteran contended that he had problems with 
bronchitis in the service and that he was unfairly treated 
while in the military because of this.  He also indicated 
that his accelerated discharge from the service was 
stigmatizing to him.  He began receiving psychiatric care 
with the VA in 1990, at which time he began participating in 
monthly sessions for anxiety and a program for stress and 
anger management.  After completing that program, he 
continued to receive periodic evaluations and take medication 
at the rate of once a week.  The veteran reported that 
currently he would get "hyped" and anxious about once a 
week, requiring him to take medication, but that he was 
otherwise pretty calm.  Mental statue examination revealed an 
anxious mood and somewhat restricted affect.  The Axis I 
diagnosis was anxiety disorder.  It was the examiner's 
overall impression that the veteran had an anxiety disorder, 
not otherwise specified, and that his psychiatric incapacity 
was mild.  Although prior evaluations indicated that there 
had been diagnoses of dysthymia and schizoid personality, the 
veteran was not reporting profound depressive symptoms and by 
his own report, his social functioning did not reflect to the 
co-characteristics of schizo-personality.

The August 2003 VA mental disorders examiner went on to 
comment that the veteran reported symptoms of anxiety while 
in the service due to the threat of deployment, and that 
these symptoms appeared reasonable given the circumstances.  
However, the examiner found that his discharge due to being 
deemed unfit due to motivational problems could not be 
interpreted as indicative of psychiatric condition with the 
information available.  Furthermore, the examiner noted that 
the veteran related his lack of motivation to chronic 
bronchitis.  In addition, functional impairment relating to 
his humiliation about his early discharge and difficulty 
adjusting appeared to be due to alcohol abuse.  In summary, 
based on the veteran's description, the claims file, and 
medical records, the examiner opined that a clear link 
between the veteran's current condition anxiety disorder, not 
otherwise specified, and his anxiety experience in the 
military was not established.  

In an addendum statement, dated in February 2004, the August 
2003 VA skin and scars examiner again noted that the veteran 
had documented tinea pedis/onychomycosis.  She further stated 
that according to the veteran, the problem developed while he 
was in the service and was at least as likely as not service 
related.  

In a final addendum stated, dated in March 2004, the August 
2003 VA skin and scars examiner opined that she had now 
reviewed the veteran's claims file and service medical 
records, and could not find any documented evidence for 
treatment of skin/foot condition while in the service.  
Therefore, it was the examiner's opinion that the diagnosis 
condition of tinea pedis/onychomycosis was not related to the 
veteran's active military service.


II.  Analysis

With respect to the veteran's claim for service connection 
for sinusitis, an initial problem with this claim concerns 
the lack of sufficient current evidence of disability or 
diagnosis.  This was, at least in part, a reason for the 
Board's remand to obtain further relevant examination, but 
August 2003 respiratory examination of the nose and throat 
was within normal limits.  In addition, the previous VA nose, 
sinus, larynx and pharynx examination in March 2003 revealed 
no sinusitis, and the March 1997 VA general medical 
examination of the nose and sinuses revealed negative 
findings.  Finally, although the Board notes that a November 
1992 private emergency record reflects that the veteran was 
apparently taking sinus medication at that point in time, the 
record does not specifically reflect a diagnosis of sinusitis 
after March of 1981.

In summary, a critical element in establishing service 
connection for any disability it the existence of current 
disability, and the medical evidence is clearly negative for 
any current findings or diagnoses with respect to sinusitis.

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
sinusitis, simply based on the lack of evidence of current 
disability.

Moreover, even if the Board were to find that the current 
diagnosis of allergic/vasarotic rhinitis is also sufficient 
to meet the element of a current disability with respect to 
sinusitis, this claim would still fail due to the lack of any 
evidence of treatment of this disability in service, and the 
absence of any medical evidence linking rhinitis or sinusitis 
to service.

With respect to the remaining claims for service connection 
for a nervous disorder, athlete's foot, and residuals of a 
tumor of the left foot, while the evidence of record does 
reflect current evidence of an anxiety disorder, tinea 
pedis/onychomycosis, and a depressed excision scar of the 
left foot, the preponderance of the evidence is against a 
link between current diagnoses and service.

Turning first to the claims for service connection for 
athlete's foot and residuals of a tumor of the left foot, VA 
sought and obtained the opinion of an examiner in August 
2003, who provided supplemental opinions in 2004.  Following 
her review of the claims file and examination of the veteran, 
the August 2003 VA skin and scars examiner opined in March 
2004 that she had now reviewed the veteran's claims file and 
service medical records, and could not find any documented 
evidence for treatment of skin/foot condition while in the 
service.  Therefore, it was the examiner's opinion that the 
diagnosis condition of tinea pedis/onychomycosis was not 
related to the veteran's active military service.  The Board 
further notes that the service medical records are in fact 
silent about any complaints or treatment of any skin 
disorder, and that the first mention in any post-service 
treatment records of complaints of athlete's foot and an open 
sore of the left foot was in an entry dated in October 1982.  
Moreover, reference to an actual mass on the left foot does 
not occur until November 1992 and March 1993, at which time 
the veteran complained of a growth on his left heel for the 
previous year that had gotten bigger.  

As for the claim for service connection for a nervous 
disorder, VA sought and obtained an opinion from a VA mental 
disorders examiner in August 2003, who also noted her review 
of the claims file at the time of her evaluation of the 
veteran.  Following her review of the record and examination 
of the veteran, the August 2003 VA mental disorders examiner 
commented that the veteran reported symptoms of anxiety while 
in the service due to the threat of deployment, and that 
these symptoms appeared reasonable given the circumstances.  
However, the examiner found that his discharge due to being 
deemed unfit due to motivational problems could not be 
interpreted as indicative of psychiatric condition with the 
information available, the veteran had related his lack of 
motivation to chronic bronchitis, and that any functional 
impairment relating to his humiliation about his early 
discharge and difficulty was due to alcohol abuse.  Thus, the 
examiner concluded that based on the veteran's description, 
the claims file, and medical records, a clear link between 
the veteran's current condition anxiety disorder, not 
otherwise specified, and anxiety experience in the military 
was not established.

The Board further notes that instead of providing his own 
supporting medical opinion regarding a causal connection 
between a current nervous or skin disorder and service, the 
appellant has chosen to simply rely on the evidence of record 
and unfortunately, the evidence of record contains 
uncontradicted opinions and contemporaneous treatment records 
that are against the claims.

The Board would also point out that the veteran, as a 
layperson, is unable to link any of his claimed disorders to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, while the Board does not doubt that the veteran 
is sincere in his belief that his claimed disabilities are 
related to service, based on all of the foregoing evidence, 
the Board finds that a preponderance of the evidence is 
against the claims.


ORDER

The claim for service connection for a nervous disorder is 
denied.

The claim for service connection for athlete's foot is 
denied.

The claim for service connection for a tumor of the left foot 
is denied.

The claim for service connection for a sinus disorder is 
denied.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


